Citation Nr: 1003956	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of compression fracture of the thoracic spine with 
retained foreign bodies prior to July 12, 2005, and an 
initial rating in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to 
September 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.  In a rating decision dated in 
September 2006, the RO&IC granted service connection for 
residuals of compression fracture of the thoracic spine with 
retained foreign bodies and awarded a 10 percent rating 
effective in May 2003.  The Veteran disagreed with the 
initial rating, and during the course of the appeal, in a 
decision dated in March 2009, a Decision Review Officer at 
the RO&IC awarded and increased rating, to 20 percent, 
effective July 12, 2005.  The Veteran continued his appeal.  
He testified before the undersigned Veterans Law Judge at a 
hearing held at the RO&IC in November 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO provided the 
Veteran information concerning the VCAA by correspondence 
dated in April 2007 and May 2008.  

The September 2006 rating action awarded the Veteran service 
connection for residuals of a compression fracture, thoracic 
spine with retained foreign bodies, and assigned a 10 percent 
rating effective May 29, 2003.  The award was based on 
service treatment records that showed that during a training 
exercise in mid-September 1995, the Veteran suffered a severe 
grenade blast injury that resulted in injuries including 
multiple shrapnel wounds to the left chest and back resulting 
in a pneumothorax on the left side that required a chest 
tube.  A CT (computed tomography) scan of the chest showed 
metallic fragments within the soft tissue near the lateral 
spinal canal at T8 on the left, within soft tissue on the 
left side at the level of T9, posteriorly, and near the 
spinous process at the level of T10.  Service treatment 
records document surgeries and debridement related to the 
left hand injuries.  At a Medical Evaluation Board 
examination in April 1996, the Veteran reported recurrent 
back pain, which he associated with his shrapnel wounds.  The 
examiner noted scars of the left thorax area, and in the 
report of a chest X-ray, the radiologist said there were 
small metallic foreign bodies in the left posterior chest 
wall.  

At the November 2009 hearing, the Veteran testified that his 
back problems had increased in severity since his 
February 2009 VA examination, and he said that he saw a 
doctor approximately six times a year just for back-related 
issues.  He reported that in addition to seeing his family 
doctor for his back, he had been seeing a chiropractor for 
the past three months.  He also reported that he received 
treatment at VA at the VA Medical Center in Philadelphia, 
including an MRI for his back, which he estimated was about 
four months before the hearing.  The Veteran testified that 
he missed about four weeks from work per year because of his 
back.  

On review of the records outlined above and with 
consideration of the Veteran's hearing testimony, it is the 
judgment of the Board that additional development should be 
undertaken.  This will include requests for private and VA 
medical records during the appeal period that concern to the 
Veteran's back disability as well as a current VA examination 
pertaining to the current level of severity of his service-
connected residuals of compression fracture of the thoracic 
spine with retained foreign bodies and an opinion as to 
whether the residuals include disc bulging and/or disc 
herniation in the lumbar spine.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his service-
connected back disability since May 2003.  
After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
(including reports of imaging studies as 
well as treatment records) should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.  

2.  After the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the current 
severity of his residuals of compression 
fracture of the thoracic spine with 
retained foreign bodies.  All indicated 
tests and studies are to be performed, 
and a comprehensive social and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Prior to any scheduled 
examination, the claims folder and a copy 
of this remand must be made available and 
reviewed by the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for the Spine, revised April 20, 2009.  
The physician should determine the 
current level of severity of the service-
connected residuals of compression 
fracture of the thoracic spine with 
retained foreign bodies.  

The physician is also requested to 
provide an opinion as to whether the 
residuals of the in-service injury (or 
any other back complaints in service) 
include disc bulging and/or disc 
herniation in the lumbar spine.  If they 
do not, the physician should, to the 
extent possible, distinguish the symptoms 
that are and are not associated with the 
thoracic spine fracture and retained 
foreign bodies.  All clinical findings 
related to the Veteran's service-
connected back disability should be 
reported in detail.  

Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


